DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9-13, 23-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP2016014116, a machine-translated English version is used) in view of Sukidi  (https://m.blog.naver.com/PostView.nhn?blogId=dohyuni1018&logNo=80085683276&proxyRefer, cited in Office Action of Korean Counterpart Application submitted in IDS of April 13, 2022, a machine-translated English version is used) and Lowery et al. ("Comparing the characteristics of surface-passivated and electropolished 316L stainless steel." MICRO-SANTA MONICA- 16 (1998): 43-50).
	Regarding claim 1, Kato discloses a storage container (claim 4) comprising: a storage portion that stores a treatment liquid for manufacturing a semiconductor (claim 4), wherein the treatment liquid includes metal atoms of Fe (paragraph 0055), and a total content of particulate metal including the metal atoms is 100 mass ppt (0.1 ppb) or less with respect to a total mass of the treatment liquid (paragraphs 0037 and 0055), wherein a material of at least a portion of the outermost surface of the inner wall of the storage portion that comes into contact with the treatment liquid is stainless steel (claim 4).   The concentration range of the metal atoms overlaps with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Kato is silent about wherein a mass ratio of Cr/Fe in a portion having a depth of 1 nm from an outermost surface of an inner wall of the storage portion that comes into contact with the treatment liquid is 1 to 3.  However, Kato discloses that the inner wall surface is made of electropolished stainless steel (claim 4). In addition, Sukidi teaches that electropolished stainless steel has a composition comprising about 63% Cr and about 25% Fe (see the Table in the Advantage of Electropolishing section), which corresponds to a Cr/Fe of 2.5 (within the range recited in the instant claim).  Sukidi further teaches that such kind of surfaces have many advantages including excellent corrosion resistance and cleanliness (sections 4 and 5).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to process electropolished stainless steel in the method of Kato to achieve a surface composition as taught by Sukidi, which is known to improve corrosion resistance and cleanliness, with a reasonable expectation of success.  
Kato in view of Sukidi is silent about the Cr/Fe ratio in a portion at a depth of 1nm.  However, However, Sukidi discloses that the surface layer is an electropolished stainless steel 316 (1st paragraph in Advantage of Electropolishing section).  In addition, Lowery confirms that Cr/Fe ratio at the depth of 1nm (10A) falls within the range recited in the instant claim for an electropolished stainless steel 316 sample (1st paragraph on page 2 and Fig. 4 on page 6).
	Regarding claims 2, 9-13 and 24, it is noted that the instant claim is drawn to an apparatus claim and “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The limitation recited in the wherein clauses do not limit the structure of the container; therefore, no patentable weight would be given.
	Regarding claim 23, Kato discloses wherein a material of at least a portion of the outermost surface of the inner wall of the storage portion that comes into contact with the treatment liquid is stainless steel (claim 4).    
	Regarding claim 29, Kato in view of Sukidi and Lowery discloses wherein the mass ratio of Cr/Fe in the portion having the depth of 1 nm from the outermost surface of the inner wall of the storage portion that comes into contact with the treatment liquid is 2 to 3 (Kato, paragraph 0036; Sukidi, the Table in the Advantage of Electropolishing section; Lowery, Fig. 4).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP2016014116, a machine-translated English version is used) in view of Sukidi(https://m.blog.naver.com/PostView.nhn?blogId=dohyuni1018&logNo=80085683276&proxyRefer, cited in Office Action of Korean Counterpart Application submitted in IDS of April 13, 2022, a machine-translated English version is used) and Lowery et al. ("Comparing the characteristics of surface-passivated and electropolished 316L stainless steel." MICRO-SANTA MONICA- 16 (1998): 43-50) as applied to claim 1 above, and further in view of Matsuoka (JP10-000436, cited in IDS filed on December 22, 2018). 
	Regarding claim 3, Kato in view of Sukidi and Lowery is silent about wherein an inner wall of the storage portion that comes into contact with the treatment liquid is cleaned using a cleaning liquid having a contact angle of 10 degrees to 120 degrees on the inner wall before being filled with the treatment liquid.  However, Kato discloses that the container is used for holding high purity raw materials for semiconductor manufacturing (paragraphs 0001-0002).  In addition, Matsuoka teaches that a container can be cleaned using ultrapure water before being filled with high purity for semiconductor manufacturing (abstract and paragraph 0002), in order to reduce fine particle contamination (abstract).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to clean an inner wall of the storage portion that comes into contact with the treatment liquid for manufacturing a semiconductor using ultrapure water as taught by Matsuoka, in order to reduce contamination to the high purity liquid to be held in the container.  Kato in view of Sukidi, Lowery and Matsuoka is silent about the contact angel; however, the contact angle is an inherent property of the water on the container surface.  "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Regarding claim 4, Matsuoka discloses wherein the cleaning liquid is ultrapure water (abstract).

Allowable Subject Matter
Claims 8, 27-28 and 30-40 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 8, 27-28 and 30-40, the reasons for allowance were included in the Office action mailed on November 9, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713